DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 3/22/21.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-2, 11-12, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (8,215,384) in view of Chalon et al. (NPL; “Upscaling of elastic properties for large scale geomechanical simulations”; INTERNATIONAL JOURNAL FOR NUMERICAL AND ANALYTICAL METHODS IN .
Regarding claim 1, Trinh et al. disclose a method of characterizing rock properties comprising:
receiving, at a processor (170; see column 6, lines 2-18), a first set of acoustical signals (including at least frequency and possibly other characteristics of detected sonic waves; see column 5, lines 1-25) obtained from one or more sensors (240; see column 5, lines 1-7), the acoustical signals generated from a drill bit (150) interacting with a rock formation while drilling a wellbore (see column 5, lines 1-7) ... ;
processing, at the processor, the first set of acoustical signals to obtain a characteristic of the obtained sonic signature involving the drill bit interacting with the rock formation while drilling the wellbore (one or more characteristics of the received sonic signature; column 6, lines 9-12; possibly measured by accelerometer; see column 4, lines 24-44) and to obtain another characteristic of the obtained sonic signature involving the drill bit interacting with the rock formation while drilling the wellbore (one or more characteristics of received sonic signature; column 6, lines 9-12; possibly measured by accelerometer; see column 4, lines 24-44);
... ; and
processing the characteristic of the obtained sonic signature and the another characteristic of the obtained sonic signature to obtain at least one set of data values representative of a mechanical rock property of the rock formation along the wellbore created by the drill bit interacting with the rock formation for a period of time (see column 4, lines 24-44, and column 6, lines 9-12).

Trinh et al. does not disclose a method of characterizing rock properties comprising:
receiving, at a processor, a first set of acoustical signals obtained from one or more sensors, the acoustical signals generated from a drill bit interacting with a rock formation while drilling a wellbore, 
processing the first set of acoustical signals to obtain forces acting on the drill bit interacting with the rock formation while drilling the wellbore and to obtain displacements of the drill bit interacting with the rock formation while drilling the wellbore;
scaling, using scalars at the processor, the obtained forces acting on the drill bit interacting with the rock formation while drilling the wellbore and the obtained displacements of the drill bit interacting with the rock formation while drilling the wellbore, to obtain information representative of stresses and strains of the rock formation; and
processing, at the processor, the scaled forces and the scaled displacements to obtain at least one set of data values representative of a mechanical rock property of the rock formation along the wellbore created by the drill bit interacting with the rock formation for a period of time.

Examiner takes official notice that it is well known and common knowledge that that physical relationship between such acoustic data and mechanical properties of the rock formation depend on forces and displacements between the bit and the rock.
It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of such that the obtained characteristics of the obtained sonic signature were forces and displacements, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Chalon et al. disclose modeling geomechanics with an effective Hooke tensor, where the calibration data necessary for using an exact Hooke tensor is not available a priori (see section 3, introductory paragraph, and section 4.2).
a priori, as suggested by Chalon et al. (section 3, introductory paragraph, and section 4.2).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Trinh et al. and Chalon et al. such that the product of the effective Hooke tensor with a known vector factor were replaced in the equation with a product of the exact, unknown Hooke tensor with a vector of calibration scalars, because two are mathematically equivalent, and such a modification would have involved a simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Wassell discloses using accelerometers to measure axial and rotary or lateral acceleration of a drill bit (see paragraph 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the acoustical signals include an axial acceleration of the drill bit and a lateral or rotary acceleration of the drill bit, similarly to the invention of Wassell, to obtain additional information on the state of motion of the drill bit, as suggested by Wassell (see paragraph 25).

Regarding claim 2, this combination of references does not teach the method of claim 1 wherein scaling further comprises:
applying the scalars to the obtained forces acting on the drill bit interacting with the rock formation while drilling the wellbore and the obtained displacements of the drill bit interacting with the 
Examiner takes official notice that it is well known and common knowledge to calibrate with a control sample, in order to separate and estimate sources of error.
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Trinh et al. and Chalon et al. to include applying the scalars to the obtained forces acting on the drill bit interacting with the rock formation while drilling the wellbore and the obtained displacements of the drill bit interacting with the rock formation while drilling the wellbore, the scalars derived from acoustical signals generated from the drill bit acting on a sample with known mechanical rock properties, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 11, this combination of references further teaches the method of claim 2 wherein the known mechanical rock properties of the sample are obtained from at least one of sonic measurements (see column 6, lines 2-18 of Trinh et al.), core measurements, cutting measurements, seismic measurements, wireline log measurements, and a mineralogical model.
Regarding claim 12, this combination of references further teaches the method of claim 1 wherein the set of data values include at least one absolute Cij value (see column 6, lines 9-12 of Trinh et al.).
Regarding claim 22, this combination of references further teaches the method of claim 2 further comprising:
obtaining the scalars by:
using a computer model of the stresses and strains of a sample material with known mechanical rock properties to obtain the stresses generated on the sample by a drill bit interacting with the sample and using the computer model to obtain the strains experienced by the sample of the drill bit interacting (column 6, lines 2-18 of Trinh), further to obtain the scalars that conform to a stress strain relationship of the sample with the known mechanical computer model (see rejection of claim 1).
Regarding claim 23, this combination of references further teaches the method of claim 22 wherein the stress strain relationship is (see the modification in view of Chalon, in rejection of claim 1):
                
                    A
                    =
                    
                        
                            σ
                        
                        
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    
                    ,
                    B
                    =
                    
                        
                            τ
                        
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                    C
                    =
                    
                        
                            τ
                        
                        
                            
                                
                                    a
                                
                                
                                    3
                                
                            
                        
                    
                    ,
                    D
                    =
                    
                        
                            ε
                        
                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    
                    ,
                    E
                    =
                    
                        
                            ε
                        
                        
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                    F
                    =
                    
                        
                            ε
                        
                        
                            
                                
                                    d
                                
                                
                                    3
                                
                            
                        
                    
                
            
where:
the a values are acceleration data of the drill bit interacting with the formation with respect to an axis of drilling; the d values are displacement data of the drill bit interacting with the formation and with respect to the axis of drilling; where σ and τ are the axial stress and one of lateral or angular stress are populated with the computer model; ε are the axial strain and one of lateral or angular stress are populated with the computer model; and A-F are the scalars (supra).

Regarding claim 24, see the foregoing rejection of claim 1, for all limitations except the following.
This combination of references further teaches an apparatus comprising:
a hardware processor (Trinh, column 6, lines 2-18) in communication with a non-transitory computer readable media including computer executable instructions to perform a method ... .


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (8,215,384) in view of Chalon et al. (NPL; “Upscaling of elastic properties for large scale geomechanical simulations”; INTERNATIONAL JOURNAL FOR NUMERICAL AND ANALYTICAL METHODS IN GEOMECHANICS Int. J. Numer. Anal. Meth. Geomech., 2004; 28:1105–1119), further in view of Wassell (2015/0083493), further in view of Stewart et al. (2013/0261974).
See the foregoing rejection of claims 1-2, for limitations recited therein. 

Stewart et al. disclose performing calibration of downhole sensors to correct for effects of cement casing (see paragraph 32).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Trinh et al. and Chalon et al. such that the sample were cement used to set a casing of the wellbore, similarly to the invention of Stewart et al., in order to take into account systematic errors specific to the characteristics of the cement casing, as suggested by Stewart et al. (paragraph 32).

Regarding claim 10, this combination of references does not teach the method of claim 2 wherein the sample is a rock formation with known mechanical rock properties.
Stewart et al. disclose performing calibration of downhole sensors to correct for effects of a rock formation (see paragraph 32).
It would have been obvious to one of ordinary skill in this art at the time of the filing, to further modify the combination of Trinh et al. and Chalon et al. such that the sample were a rock formation with known mechanical rock properties, similarly to the invention of Stewart et al., in order to take into account systematic errors specific to the characteristics of the rock formation, as suggested by Stewart et al. (see paragraph 32).

Allowable Subject Matter
Claims 3-8 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art does not disclose or suggest, "receiving a second set of acoustical signals ... wherein the ... sensors are positioned on a component of a bottom hole assembly, ... ; processing the second set of acoustical signals to obtain forces acting on the drill bit ... and to obtain displacements of the drill bit ... ; processing the obtained forces acting on the drill bit ... and the obtained displacements of the drill bit ... to obtain the scalars that conform to a stress strain relationship of the sample with known mechanical rock properties", in combination with the remaining claim elements as set forth in claim 25, and claim 26, depending therefrom.

Response to Arguments
Applicant’s arguments, see remarks, filed 3/22/21, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see remarks, filed 3/22/21, with respect to claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see remarks, filed 3/22/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn.  Regarding Applicant’s remarks Examiner agrees that the current amendment overcomes the rejection.
101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn.  Regarding Applicant’s remarks on page 15 of the reply, Examiner is persuaded that the claims improve another technology, namely that of wellbore drilling, and thereby integrate the abstract ideas into a practical application.

Applicant’s arguments, see remarks, filed 3/22/21, with respect to the previous art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference by Wassell.  Regarding Applicant’s remarks on pages 16-18 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. However, said amendment necessitated further search and consideration, which led to the current rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
    /ROY Y YI/                  Primary Examiner, Art Unit 2852